***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             SHARON CLEMENTS v. ARAMARK
                 CORPORATION ET AL.
                      (SC 20167)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.*

                                  Syllabus

The plaintiff appealed from the decision of the Compensation Review Board,
   which affirmed the decision of the Workers’ Compensation Commis-
   sioner dismissing the plaintiff’s claim for certain disability benefits.
   While working for the defendant employer, the plaintiff, who had a
   history of cardiac disease, among other conditions, and who was stand-
   ing on a level surface, became lightheaded, passed out, fell backward,
   and hit her head on the ground. The plaintiff was then taken to a hospital,
   where she suffered cardiac arrest and was treated for her cardiac episode
   and head trauma. In denying the plaintiff’s claim for benefits, the commis-
   sioner determined that the plaintiff’s head injury did not arise out of
   her employment but, rather, was caused by her cardiac condition, and,
   therefore, was not a compensable injury. After the board upheld the
   commissioner’s decision, the plaintiff appealed to the Appellate Court,
   which reversed the board’s decision and remanded the case with direc-
   tion to sustain the plaintiff’s appeal. In doing so, the Appellate Court
   relied on this court’s decision in Savage v. St. Aeden’s Church (122
   Conn. 343), in which this court concluded that a head injury sustained
   by an employee at his or her workplace due to a fall caused by the
   employee’s purely personal medical condition, i.e., an idiopathic fall,
   was per se compensable. On the granting of certification, the defendant
   employer and the defendant insurer appealed from the Appellate Court’s
   judgment to this court. Held that this court overruled its decision in
   Savage to the extent that it held that an idiopathic fall on a level surface
   occurring during the course of employment is compensable as a matter of
   law, and, accordingly, this court reversed the Appellate Court’s judgment
   with direction to affirm the board’s decision upholding the commission-
   er’s denial of the plaintiff’s claim for benefits: because Savage was
   predicated on a misapplication of prior precedent and out of step with
   modern day, workers’ compensation jurisprudence, this court instead
   followed the prevailing view, adopted by a majority of jurisdictions, that
   an employee’s idiopathic fall at a workplace, occasioned by a personal
   medical infirmity wholly unrelated to the employment, does not arise
   out of that employment and is not compensable in the absence of some
   evidence that the workplace conditions contributed to the harm by
   increasing the risk of the resulting injuries; in the present case, the
   plaintiff acknowledged that her head injury was precipitated by a per-
   sonal medical infirmity unrelated to her employment, and, because she
   did not challenge in the Appellate Court the board’s determination that
   there was no evidence in the record on the basis of which the commis-
   sioner could have found that the hardness of the ground on which she
   fell increased the risk of injury from her fall, she abandoned any claim
   that her head injury was causally related to her employment and, there-
   fore, compensable.
       Argued October 25, 2019—officially released June 24, 2021**

                             Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Second District dismissing
the plaintiff’s claim for certain disability benefits,
brought to the Compensation Review Board, which
affirmed the commissioner’s decision; thereafter, the
plaintiff appealed to the Appellate Court, Keller, Pres-
cott and Bright, Js., which reversed the board’s decision
and remanded the case to the board with direction to
sustain the plaintiff’s appeal, and the defendants, on
the granting of certification, appealed to this court.
Reversed; judgment directed.
  Wesley W. Horton, with whom were Brendon P. Lev-
esque and, on the brief, Dominick C. Statile, for the
appellants (defendants).
  Gary W. Huebner, for the appellee (plaintiff).
  Robert F. Carter filed a brief for the Connecticut Trial
Lawyers Association as amicus curiae.
                         Opinion

   PALMER, J. This certified appeal requires us to
decide whether injuries that an employee sustains in
the course of her employment also arise out of that
employment, and therefore are compensable under the
Workers’ Compensation Act (act), General Statutes
§ 31-275 et seq., when the injuries result from an idio-
pathic fall1 from a standing position onto a level floor.
The plaintiff, Sharon Clements, suffered a syncopal epi-
sode2 at her place of employment, which caused her to
lose consciousness, fall backward and strike her head
on the ground. The Workers’ Compensation Commis-
sioner for the Second District (commissioner) denied
her application for benefits, concluding that the head
injury she suffered due to the fall did not arise out of
her employment because the fall was brought on by a
personal medical infirmity unrelated to her employ-
ment. The Compensation Review Board (board)
affirmed the commissioner’s decision, and the plaintiff
appealed to the Appellate Court, which reversed the
decision of the board. The Appellate Court concluded
that, under Savage v. St. Aeden’s Church, 122 Conn.
343, 189 A. 599 (1937), injuries sustained by an employee
as a result of an idiopathic fall onto a level surface are
compensable as a matter of law, as long as the fall
occurred in the course of the employment, as it did in
the present case. See Clements v. Aramark Corp., 182
Conn. App. 224, 231–37, 189 A.3d 644 (2018). We granted
the petition for certification to appeal, filed by the
named defendant, Aramark Corporation, the plaintiff’s
employer, and its insurer, the defendant Sedgwick CMS,
Inc.,3 to decide whether the plaintiff’s injury is compen-
sable notwithstanding the commissioner’s finding that
the injury did not arise out of the plaintiff’s employ-
ment.4 Although we acknowledge that, under our rea-
soning in Savage, the Appellate Court was required to
reach the result that it did, we now overrule Savage
insofar as it concluded that an employee is entitled to
compensation as a matter of law when, during the
course of his or her employment, the employee is
injured due to an idiopathic fall onto a level floor. In
light of that determination, we further conclude that
the decision of the board in the present case affirming
the decision of the commissioner must be affirmed.
Accordingly, we are constrained to reverse the judg-
ment of the Appellate Court.
  The opinion of the Appellate Court sets forth the
following undisputed facts and procedural history. ‘‘The
plaintiff, while employed by the defendant, served as
a mess attendant at the Coast Guard Academy in New
London (academy). Her duties included serving food
and beverages, and cleaning up after meals. She typi-
cally worked during both breakfast and lunch. On the
morning of September 19, 2012, the plaintiff drove to
work, parked her vehicle at the academy at approxi-
mately 5:40 a.m., and exited her vehicle. She walked a
short distance from her vehicle to a building. The path
was short, not uphill or inclined in any way. The plaintiff
did not trip. The plaintiff testified that, after entering
the building and walking down a hallway, she ‘went
through the door to go out to get into the next building,’
where she became lightheaded and passed out, falling
backward ‘on the [asphalt],’5 and hitting her head on
the ground. No one witnessed her fall. After she was
discovered by coworkers, someone called for assis-
tance. Members of the New London Fire Department
arrived and found the plaintiff ‘lying on the ground’
with ‘a bump on the back of her head,’ ‘unable to sign
[a] consent form because of her level of consciousness
. . . .’ The plaintiff was taken to Lawrence + Memorial
Hospital (hospital). Hospital reports indicate that the
plaintiff suffered from a syncopal episode and that she
was diagnosed with ecchymosis and swelling.6 A treat-
ing physician, Neer Zeevi, and hospital records, indicate
that the plaintiff’s syncope likely was cardiac or cardio-
genic in etiology.
   ‘‘While in the emergency room, the plaintiff suffered
from cardiac arrest. During her stay in the hospital,
the plaintiff had a pacemaker inserted. In a discharge
summary report, John Nelson, a neurologist, opined:
‘Apparently she had significant head trauma secondary
to her fall. While in the emergency department, she
again lost consciousness and was seen to have asystole7
on monitoring. [Cardiopulmonary resuscitation (CPR)]
was initiated and the patient had return of spontaneous
rhythm and blood pressure shortly afterwards. Per the
[emergency room] physician, CPR was reportedly
begun within [twenty] seconds [of] onset of asystole
and was . . . carried out [only] for approximately [ten]
seconds before the patient experienced spontaneous
return of rhythm.’ . . .
   ‘‘The plaintiff has a history of cardiac disease, hyper-
tension, hyperlipidemia, hypothyroidism, and an irregu-
lar heartbeat. She also has a family history of coronary
disease. Her discharge records set forth, inter alia, the
following diagnosis: asystolic arrest, cardiogenic syn-
cope with concussive head injury, and hypothyroidism.
On the basis of these findings, the commissioner deter-
mined that ‘the [plaintiff’s] injury did not arise out of
her employment with the [defendant] but was caused
by a cardiogenic syncope.’
   ‘‘The plaintiff appealed from the commissioner’s deci-
sion to the board. She claimed, in relevant part, that the
commissioner had misapplied the law and [incorrectly]
determined that her injury did not arise out of her
employment. The board disagreed, concluding that
‘[t]here is no question that the [plaintiff] has been left
with a significant disability as a result of the concussive
injury [that] is the subject of this appeal. Nevertheless,
the [plaintiff] provided the . . . commissioner with no
evidence [that] would substantiate the claim that her
employment contributed in any fashion to the fall [that]
led to the injury or that the injury would not have
occurred [if] the [plaintiff had] been somewhere else
at the time.’ Accordingly, the board affirmed the deci-
sion of the commissioner, ruling in favor of the defen-
dant.’’ (Footnotes altered.) Id., 225–28.
    On appeal to the Appellate Court, the plaintiff claimed
that the board incorrectly concluded that, because the
plaintiff’s fall was caused by her personal medical con-
dition and not by any condition of her workplace, the
injury she suffered from the fall did not arise out of
her employment and, consequently, was not compensa-
ble. Id., 229. According to the plaintiff, her ‘‘injury arose
out of her employment because it occurred on the prem-
ises of her employer when she hit her head on the
ground before the start of her morning shift.’’ Id., 231.
In support of this contention, the plaintiff relied primar-
ily on Savage v. St. Aeden’s Church, supra, 122 Conn.
346–50; see Clements v. Aramark Corp., supra, 182
Conn. App. 231; in which this court concluded that the
head injury sustained by the employee in that case due
to his fall onto a level concrete floor at his workplace
was compensable, even if the fall was caused by a
preexisting medical condition, because the injury itself
was caused by the employee’s fall to the floor, which,
we explained, was a potential hazard of his employ-
ment. See Savage v. St. Aeden’s Church, supra, 345,
347. The defendant maintained that Savage was distin-
guishable on its facts and that the injury the plaintiff
sustained in the present case did not arise out of her
employment because the ground on which she struck
her head was a not a hazard or condition of that employ-
ment for purposes of the act. See Clements v. Aramark
Corp., supra, 231, 234. The Appellate Court agreed with
the plaintiff that Savage controlled the outcome of the
present case; see id., 231, 236–37; and, further, that she
was entitled to compensation even though the condition
of her employment that caused her injury was not
‘‘ ‘peculiar’ ’’ to her employment; id., 236 n.6; a term this
court previously has used in explaining the requirement
that the injury must arise out of the employment to
be compensable under the act. See, e.g., Labadie v.
Norwalk Rehabilitation Services, Inc., 274 Conn. 219,
238, 875 A.2d 485 (2005) (‘‘conditions that arise out of
employment are peculiar to [it], and not such exposures
as the ordinary person is subjected to’’ (internal quota-
tion marks omitted)). Accordingly, the Appellate Court
reversed the decision of the board and remanded the
case to the board with direction to sustain the plaintiff’s
appeal from the commissioner’s adverse decision.
Clements v. Aramark Corp., supra, 237.
  We granted the defendant’s petition for certification
to decide whether, as the Appellate Court concluded,
the plaintiff was entitled to compensation for the injury
she suffered as a result of her fall, despite the finding
of the commissioner that the injury did not arise of out
of her employment. See Clements v. Aramark Corp.,
330 Conn. 904, 192 A.3d 425 (2018).8 In support of its
contention that the Appellate Court should have
affirmed the decision of the board, the defendant
renews its claim that the present case is distinguishable
from Savage and, in addition, maintains that we should
reconsider and reject our determination in Savage that
an idiopathic fall to a level floor that occurs in the
course of employment is compensable per se. Although
Savage dictated the Appellate Court’s conclusion that
the plaintiff was entitled to compensation, we now dis-
avow Savage insofar as we determined in that case
that injuries resulting from such a fall arise out of the
employment as a matter of law. As a consequence of
our determination in that regard, we also conclude, in
accordance with the decisions of the commissioner and
the board, that the plaintiff’s injury is not compensable.
   The compensability issue raised by the present appeal
is a relatively narrow one, but its resolution requires
our consideration and application of a number of settled
principles that are integral to the broader workers’ com-
pensation scheme. ‘‘[T]he purpose of the [workers’]
compensation statute is to compensate the worker for
injuries arising out of and in the course of employment,
without regard to fault, by imposing a form of strict
liability on the employer. . . . [Under the act, which]
is to be broadly construed to effectuate [this] purpose
. . . employers are barred from presenting certain
defenses to the claim for compensation, the employee’s
burden of proof is relatively light, and recovery should
be expeditious. In a word, these statutes compromise
an employee’s right to a [common-law] law tort action
for [work related] injuries in return for relatively quick
and certain compensation.’’ (Internal quotation marks
omitted.) Feliciano v. State, 336 Conn. 669, 682–83,
249 A.3d 340 (2020). The act therefore ‘‘manifests a
legislative policy decision that a limitation on remedies
under tort law is an appropriate trade-off for the bene-
fits provided by workers’ compensation.’’ Driscoll v.
General Nutrition Corp., 252 Conn. 215, 220–21, 752
A.2d 1069 (2000). Because of the nature of the liability
that the act imposes on employers, ‘‘to recover for an
injury under the act a plaintiff must prove that the injury
is causally connected to the employment.’’ Spatafore
v. Yale University, 239 Conn. 408, 417, 684 A.2d 1155
(1996); see also Fair v. People’s Savings Bank, 207
Conn. 535, 545, 542 A.2d 1118 (1988) (‘‘[t]he essential
connecting link of direct causal connection between
the personal injury and the employment must be estab-
lished before the act becomes operative’’ (internal quo-
tation marks omitted)). To establish such a connection,
the plaintiff must prove that the injury (1) arose out of
the employment, and (2) occurred in the course of the
employment. E.g., Labadie v. Norwalk Rehabilitation
Services, Inc., supra, 274 Conn. 227. This two part test
derives from § 31-275, which provides in relevant part:
‘‘(1) ‘Arising out of and in the course of his employment’
means an accidental injury happening to an employee
or an occupational disease of an employee originating
while the employee has been engaged in the line of
the employee’s duty in the business or affairs of the
employer . . . .’’
   ‘‘An injury is said to arise out of the employment
when (a) it occurs in the course of the employment
and (b) is the result of a risk involved in the employment
or incident to it or to the conditions under which it is
required to be performed. . . . The . . . requirement
[that the injury must arise out of the employment]
relates to the origin and cause of the accident, [whereas]
the . . . requirement [that the injury must occur in the
course of employment] relates to the time, place and
[circumstance] of the accident.’’ (Citations omitted;
internal quotation marks omitted.) Labadie v. Norwalk
Rehabilitation Services, Inc., supra, 274 Conn. 228.
‘‘[W]hether a plaintiff’s injuries resulted from an inci-
dent that occurred in the course of the employment
[therefore presents] a separate and distinct question
from whether [those] . . . injuries arose out of [the]
employment.’’ Daubert v. Naugatuck, 267 Conn. 583,
591, 840 A.2d 1152 (2004).
    General Statutes § 31-275 (16) (A) provides that
‘‘ ‘[p]ersonal injury’ or ‘injury’ includes, in addition to
accidental injury that may be definitely located as to
the time when and the place where the accident
occurred, an injury to an employee that is causally con-
nected with the employee’s employment and is the
direct result of repetitive trauma or repetitive acts inci-
dent to such employment, and occupational disease.’’
Thus, by its express terms, the act limits coverage to
accidental injury, repetitive trauma injury or occupa-
tional disease that an employee sustains in the course
of his or her employment. For purposes of the act, this
court has characterized ‘‘accidental bodily injury’’ as ‘‘a
localized abnormal condition of the living body directly
and contemporaneously caused by accident; and an
accident may be defined as an unlooked-for mishap
or an untoward event or condition not expected. The
concurrence of accident and injury is a condition prece-
dent to the right to compensation.’’ Linnane v. Aetna
Brewing Co., 91 Conn. 158, 162, 99 A. 507 (1916); see
also Vermont Mutual Ins. Co. v. Walukiewicz, 290
Conn. 582, 594, 966 A.2d 672 (2009) (‘‘[I]n construing the
phrase ‘accidental injury’ . . . this court has defined
‘accident’ as ‘[a] . . . mishap or an untoward event or
condition not expected.’ . . . In short, the relevant
inquiry in determining whether an accident has
occurred is whether the injuries at issue were caused by
. . . a sudden, unforeseen event.’’ (Citation omitted.)).
 Furthermore, it is ‘‘[a] ‘fundamental principal of
workers’ compensation [law], present since the begin-
ning . . . that the employer takes the employee in
whatever physical condition, with whatever predisposi-
tions and susceptibilities the employee may bear prior
to his injury.’ R. Carter et al., 19 Connecticut Practice
Series: Workers’ Compensation Law (2008) § 1:6, p. 13.’’
Sullins v. United Parcel Service, Inc., 315 Conn. 543,
551, 108 A.3d 1110 (2015). Under this rule, sometimes
referred to in tort cases—in which it also is applicable—
as the eggshell plaintiff doctrine; see, e.g., AFSCME,
Council 4, Local 2663 v. Dept. of Children & Families,
317 Conn. 238, 258 n.11, 117 A.3d 470 (2015); an
employee who establishes a work related injury is enti-
tled to compensation, even though a preexisting condi-
tion increased her susceptibility to incurring an injury
or resulted in a more serious injury than otherwise
would have been the case in the absence of the preex-
isting condition. See, e.g., Richardson v. New Haven,
114 Conn. 389, 391–92, 158 A. 886 (1932).
   Because the defendant does not dispute that the
plaintiff’s injury occurred in the course of her employ-
ment, we confine our analysis to whether the injury—
which, for purposes of this appeal, the plaintiff acknowl-
edges was precipitated by a personal medical infirmity
unrelated to her employment—also arose out of her
employment. In other words, we must determine
whether there is a sufficient causal connection between
the plaintiff’s injury and her employment so as to bring
her claim within the purview of the act. See General
Statutes § 31-275 (1) (B) (‘‘[a] personal injury shall not
be deemed to arise out of the employment unless caus-
ally traceable to the employment’’).
   ‘‘[A]lthough we often state that traditional concepts
of proximate cause govern the analysis of causation in
workers’ compensation cases, our case law makes clear
that, with respect to primary injuries, the concept of
proximate cause is imbued with its own meaning. In
such cases, [t]he employment may be considered as
causal in the sense that it is a necessary condition out
of which, necessarily or incidentally due to the employ-
ment, arise the facts creating liability, and that is the
extent to which the employment must be necessarily
connected in a causal sense with the injury. If we run
over the cases in which compensation has been
awarded, it will be found to be rarely true—although
it may be true—that the employment itself was, in any
hitherto recognized use of the words in law, either the
cause or the proximate cause; and yet the decisions
are right, because, to the rational mind, the injury did
arise out of the employment. The real truth appears to
be that . . . [t]he causative danger need not have been
foreseen or expected, but after the event it must appear
to have had its origin in a risk connected with the
employment, and to have flowed from that as a rational
consequence.’’ (Internal quotation marks omitted.)
Sapko v. State, 305 Conn. 360, 379–80 n.13, 44 A.3d
827 (2012).
   Thus, ‘‘[a]n injury arises out of an employment when
it . . . is the result of a risk involved in the employment
or incident to it, or to the conditions under which it is
required to be performed. . . . Sometimes the employ-
ment will be found to directly cause the injury [such
as when an employee is injured while operating machin-
ery], but more often it arises out of the conditions inci-
dent to the employment. But in every case there must
be apparent some causal connection between the injury
and the employment, or the conditions under which it
is required to be performed, before the injury can be
found to arise out of the employment.’’ (Internal quota-
tion marks omitted.) Mascika v. Connecticut Tool &
Engineering Co., 109 Conn. 473, 476–77, 147 A. 11
(1929).
   ‘‘[A]n injury [that] is a natural and necessary incident
or consequence of the employment, though not fore-
seen or expected, arises out of it. . . . An injury of this
description is one of the risks of the employment, for
it is due to it and arises from it, either directly, or
as incident to it, or to the conditions and exposure
surrounding it.’’ (Internal quotation marks omitted.)
Labadie v. Norwalk Rehabilitation Services, Inc.,
supra, 274 Conn. 237–38. ‘‘Incidental’’ in this context
‘‘has been defined as something [that] happens as a
chance or undesigned feature of something else; casual,
hence not of prime concern; subordinate; collateral.’’
Stakonis v. United Advertising Corp., 110 Conn. 384,
390, 148 A. 334 (1930). ‘‘[An] activity is incidental to
the employment [and therefore compensable] . . . [i]f
the activity is regularly engaged in on the employer’s
premises within the period of the employment, with
the employer’s approval or acquiescence . . . .’’ McNa-
mara v. Hamden, 176 Conn. 547, 556, 398 A.2d 1161
(1979). We have said, therefore, that, if an employee
‘‘slip[s] and [is] injured while walking from one place
of work to another on his employer’s premises in the
course of his work, it [can] hardly be claimed that the
injury did not arise out of the employment.’’9 (Internal
quotation marks omitted.) Gonier v. Chase Cos., 97
Conn. 46, 51, 115 A. 677 (1921); see also McNamara v.
Hamden, supra, 555–56 (concluding that injured work-
er’s participation in ping pong game on employer’s
premises before start of workday was incidental to
worker’s employment on basis of finding by commis-
sioner that employer sanctioned such games by regulat-
ing permitted playing times, allowing ping pong equip-
ment on premises, and setting aside actual work hours
for games).
  In this respect, and in keeping with the remedial
nature and humanitarian spirit of the act; see, e.g.,
DiNuzzo v. Dan Perkins Chevrolet GEO, Inc., 294 Conn.
132, 150, 982 A.2d 157 (2009); our decisions reflect a
relatively ‘‘[broad] conception of employment and of
the nature of the risks arising out of it . . . .’’ Mascika
v. Connecticut Tool & Engineering Co., supra, 109
Conn. 479. Indeed, as this court previously has
observed, ‘‘[a]n injury [that] occurs in the course of
the employment will ordinarily [also] arise out of the
employment . . . .’’ (Internal quotation marks omit-
ted.) Blakeslee v. Platt Bros. & Co., 279 Conn. 239, 244,
902 A.2d 620 (2006); see, e.g., Puffin v. General Electric
Co., 132 Conn. 279, 280, 282, 43 A.2d 746 (1945) (injuries
sustained by factory worker whose sweater caught on
fire during smoking break were compensable when
commissioner found, inter alia, that cigarettes were sold
to employees at factory and employer maintained break
room ‘‘where smoking was permitted and ash trays
provided’’); Mascika v. Connecticut Tool & Engi-
neering Co., supra, 475, 481 (injury that employee suf-
fered when he was struck by stick thrown by coworkers
engaging in horseplay before start of workday arose
out of employment because employer was aware that
employees frequently engaged in such activity and
failed to stop it). We also have made clear, however,
that an injury that occurs in the course of the employ-
ment does not invariably or necessarily arise out of it;
see, e.g., Blakeslee v. Platt Bros. & Co., supra, 279 Conn.
244; because the latter requirement will be met only if
‘‘[t]he rational mind [is] able to trace . . . [the] injury
to a proximate cause set in motion by the employment
and not by some other agency . . . .’’ (Internal quota-
tion marks omitted.) Fair v. People’s Savings Bank,
supra, 207 Conn. 546; see, e.g., id., 537, 544–46 (death
of bank employee who was fatally shot by her boyfriend
inside bank did not arise out of her employment because
dispute culminating in shooting was unrelated to her
employment); Porter v. New Haven, 105 Conn. 394, 395,
397, 135 A. 293 (1926) (death of fireman who hit his
head on fire station floor after being pushed in jocular
manner by visitor to fire station did not arise out of
fireman’s employment because risk to which he was
subjected was ‘‘not . . . incidental to his employment
as a fireman [or] to the conditions under which he was
required to perform his duties, and there was no causal
connection between the injury and the employment’’).
   Consistent with the liberality with which the act is
to be construed, this court held more than one century
ago, in Saunders v. New England Collapsible Tube Co.,
95 Conn. 40, 110 A. 538 (1920), that, when an employee
is injured at a place where her duties required her to
be, or where she might properly have been while per-
forming those duties, there is a presumption, albeit a
rebuttable one,10 that the injury occurred during the
course of her employment and arose out of it. Id., 43;
see id. (‘‘[t]here is a natural presumption that one
charged with the performance of a duty, and found
injured at the place where duty may have required him
to be, is injured in the course of and as a consequence
of the employment’’); see also Keeler v. Sears, Roebuck
Co., 121 Conn. 56, 59, 183 A. 20 (1936) (same); Judd v.
Metropolitan Life Ins. Co., 111 Conn. 532, 536, 150 A.
514 (1930) (same). ‘‘[T]he presumption is one resting
on common experience and inherent probability [that]
as such ceases to have force when countervailing evi-
dence is produced, although the facts [that] gave rise
to it remain in the case.’’ Labbe v. American Brass Co.,
132 Conn. 606, 611–12, 46 A.2d 339 (1946); see id., 608,
612 (when employee was found dead inside of grease
tank, employer rebutted presumption that employee’s
death arose out of employment with evidence that
employee’s duties did not require him to be anywhere
near tank, and he was not otherwise discharging any
employment related duties or furthering employer’s
business at time of his death).
   Thus, in Reeves v. John A. Dady Corp., 95 Conn. 627,
113 A. 162 (1921), we upheld the commissioner’s denial
of benefits to a widow whose husband fainted and fell
to his death from a second floor doorway, explaining
that, ‘‘[had there been] no direct evidence of the cause
of his injury and death, it [nonetheless could] be
inferred [in accordance with Saunders v. New England
Collapsible Tube Co., supra, 95 Conn. 40] that [the dece-
dent] went there for some purpose connected with his
employment.’’ Reeves v. John A. Dady Corp., supra,
629. We concluded, however, that the commissioner
reasonably found that the inference had been rebutted
by evidence indicating that the decedent had not pro-
ceeded to the doorway for any work related reason and
that his idiopathic fall was not otherwise brought about
by his employment.11 Id.; see also, e.g., Allen v. North-
east Utilities, 6 Conn. App. 498, 502–503, 506 A.2d 166
(‘‘The import of [the rebuttable presumption recognized
by] Saunders and its progeny leads to the conclusion
that without evidence to the contrary, the fact that [an
employee] is found deceased at his or her place of
employment will support a finding that the injury arose
out of and was a consequence of the employment. . . .
The . . . burden [of the plaintiff, the decedent’s
widow] was to establish by competent evidence that
the death for which compensation was sought arose
out of and in the course of the employment. . . .
Although she may have received the benefit of the pre-
sumption, the facts introduced by [the decedent’s
employer] provide[d] sufficient evidence from which
the trier could reasonably conclude that the [employer]
satisfied its burden of proving the contrary, and we will
not override the commissioner in deciding that factual
issue.’’ (Citations omitted.)), cert. denied, 199 Conn.
810, 508 A.2d 771 (1986).
   We are not alone in applying such a presumption in
cases involving injuries from unexplained causes and,
in particular, injuries from unexplained falls. In his com-
prehensive treatise on the law of workers’ compensa-
tion, Professor Arthur Larson observes that most juris-
dictions ‘‘confronted with the [unexplained fall] prob-
lem have seen fit to award compensation’’; 1 L. Larson &
T. Robinson, Larson’s Workers’ Compensation Law
(2019) § 7.04 [1] [a], p. 7-26; and some states, like Con-
necticut, do so ‘‘on the strength of a presumption, either
judicial or statutory, that injury or death occurring in
the course of employment also arises out of the employ-
ment in the absence of evidence to the contrary.’’ Id.,
c. 7, p. 7-1. The rationale for awarding compensation
to an employee who ‘‘falls while walking [on] the side-
walk or across a level factory floor for no discoverable
reason’’ is that ‘‘[t]he particular injury would not have
happened if the employee had not been engaged upon
an employment errand at the time.’’ Id., § 7.04 [1] [a],
p. 7-25; see also id., § 7.04 [1] [a], pp. 7-25 through 7-
26 (‘‘[i]n a pure [unexplained fall] case, there is no
way in which an award can be justified as a matter of
causation theory except by a recognition that this [but
for] reasoning satisfies the ‘arising’ requirement’’). In
other words, ‘‘[a]n injury [from an unexplained fall]
arises out of the employment if it would not have
occurred but for the fact that the conditions and obliga-
tions of the employment placed [the employee] in the
position where [the employee] was injured.’’ (Emphasis
in original; internal quotation marks omitted.) Circle K
Store No. 1131 v. Industrial Commission, 165 Ariz. 91,
96, 796 P.2d 893 (1990). The employee ‘‘would not have
been at the place of injury but for the duties of her
employment.’’ Id. As we previously noted, injuries sus-
tained as a result of an unexplained fall are compensa-
ble in the majority of jurisdictions, primarily because
of the remedial purpose of workers’ compensation stat-
utes.
  Unlike an unexplained fall, ‘‘[a]n idiopathic fall is
one that is brought on by a purely personal condition
unrelated to the employment, such as heart attack or
seizure. . . . Idiopathic [falls] are generally noncom-
pensable absent evidence the workplace contributed
to the severity of the injury. . . . The idiopathic fall
doctrine is based on the notion that an idiopathic injury
does not stem from an accident, but is brought on by
a condition particular to the employee that could have
manifested itself anywhere. . . . The adjective acci-
dental qualifies and described the injuries contemplated
by the statute as having the quality or condition of
happening or coming by chance or without design, tak-
ing place unexpectedly or unintentionally. If one
becomes ill while at work from natural causes, the state
or condition is not accidental since it is a natural result
or consequence and might be termed normal and to be
expected.’’ (Citations omitted; internal quotation marks
omitted.) Barnes v. Charter 1 Realty, 411 S.C. 391,
395–96, 768 S.E.2d 651 (2015).
   Thus, ‘‘[w]hen an employee, solely because of a non-
occupational heart attack, epileptic fit, or fainting spell,
falls and sustains a skull fracture or other injury, the
question arises whether the skull fracture . . . is an
injury arising out of the employment.
   ‘‘The basic rule, on which there is now general agree-
ment, is that the effects of such a fall are compensable
if the employment places the employee in a position
increasing the dangerous effects of such a fall, such as
on a height, near machinery or sharp corners, or in a
moving vehicle. . . .
   ‘‘It should be stressed that the present question,
although often discussed in the same breath with unex-
plained falls, is basically different, since [unexplained
fall] cases begin with a completely neutral origin of the
mishap, while idiopathic fall cases begin with an origin
[that] is admittedly personal and [that] therefore requires
some affirmative employment contribution to offset
the prima facie showing of personal origin.’’ (Empha-
sis added; footnotes omitted.) 1 L. Larson & T. Robinson,
supra, § 9.01 [1], pp. 9-2 through 9-3.
   As this discussion suggests, the case law generally
distinguishes between two types of idiopathic falls,
namely, those that result in injuries unrelated to work-
place conditions, and those in which workplace condi-
tions contribute to the harm by increasing the risk of
resultant injuries. See, e.g., Stapleton v. Industrial
Commission, 282 Ill. App. 3d 12, 16, 668 N.E.2d 15
(1996) (if employment significantly contributed to injur-
ies from idiopathic fall by placing employee in position
of greater risk from falling, injuries are compensable);
Maroulakos v. Walmart Associates, Inc., 300 Neb. 589,
596, 915 N.W.2d 432 (2018) (injuries from idiopathic
fall are compensable if employment placed employee
in position that increases dangerous effects of such
fall); Waller v. Mayfield, 37 Ohio St. 3d 118, 123, 524
N.E.2d 458 (1988) (injuries from fall with idiopathic
cause are compensable if employment significantly con-
tributed to injury by placing employee in position that
increases dangerous effects of fall).
   The increased danger rule, also known as the increased
risk rule, is widely accepted; see, e.g., Maroulakos v.
Walmart Associates, Inc., supra, 300 Neb. 596 (‘‘[a] vast
majority of courts nationally have adopted the [increased
danger] rule’’); and was applied by this court in Gonier
v. Chase Cos., supra, 97 Conn. 52–53, in which we upheld
an award to a widow whose husband, Joseph Gonier,
fell to his death from a scaffolding suspended ‘‘some
eleven feet above the [ground] . . . .’’ Id., 48 (summary
of facts before official opinion). Shortly before his fall,
Gonier had gone to his employer’s dispensary complain-
ing of indigestion. Id. ‘‘[Upon] returning from the dispen-
sary he worked awhile, and then, apparently again feel-
ing uncomfortable, he sat down on the platform where
he was painting, smoked a cigarette, stood up, or partly
stood up, to resume work, and then fell backward to
the [ground] below . . . .’’ Id., 49 (summary of facts
before official opinion).
  The issue before this court in Gonier was whether
the commissioner properly had determined that ‘‘the
death of Gonier resulting from a fall from the staging,
caused by a temporary unconsciousness due to disease,
constitute[d] an injury arising out of his employment
. . . .’’ Id. (official opinion). In support of its contention
that it did not, Gonier’s employer argued that the proxi-
mate cause of the injury was the idiopathic condition
that brought about the fall and not the fall itself. See
id., 49–50. Applying the increased danger rule, we ruled
against the employer, concluding that Gonier’s death
arose out of his employment because ‘‘[his] employment
brought him [on] this scaffolding, from which, if he fell,
he was in danger of serious injury. The danger of falling
and the liability of [the] resulting injury [were] risk[s]
arising out of the conditions of his employment.’’ Id., 54–
55.
   Professor Larson observes that, ‘‘[i]nevitably there
arrive the cases in which the employee suffers an idio-
pathic fall while standing on a level surface, and in the
course of the fall, hits no machinery, bookcases, or
tables. At this point there is an obvious temptation to
say that there is no way of distinguishing between a
fall onto a table and a fall onto a floor, since in either
case the hazard encountered in the fall was not conspic-
uously different from what it might have been at home.
A distinct majority of jurisdictions, however, have
resisted this temptation and have denied compensation
in [level fall] cases. The reason is that the basic cause
of the harm is personal, and that the employment does
not significantly add to the risk.’’ (Footnote omitted.)
1 L. Larson & T. Robinson, supra, § 9.01 [4] [a], pp. 9-
7 through 9-8; see also, e.g., Evans v. Hara’s, Inc., 123
Idaho 473, 480, 849 P.2d 934 (1993) (‘‘A fall onto a level
surface precipitated by an alcohol withdrawal seizure
is just as likely to happen at home, on the sidewalk, or
in any other situs [that] a worker may frequent outside
of the workplace. We therefore hold that an injury
resulting from an idiopathic fall at the workplace does
not arise out of employment and is not compensable
under [the Idaho workers’] compensation system with-
out evidence of some contribution from the workplace.
In so holding, we are consistent with the majority of
jurisdictions [that] have considered this question.’’);
Prince v. Industrial Commission, 15 Ill. 2d 607, 611–12,
155 N.E.2d 552 (1959) (‘‘concrete floors present no risk
of hazard that is not encountered in many places, and
. . . such risks and perils as they do present are only
those [that] confront all members of the public’’); Cin-
mino’s Case, 251 Mass. 158, 159, 146 N.E. 245 (1925)
(causal connection between work conditions and injury
was too remote and speculative to warrant compensa-
tion when injury resulted from idiopathic fall to con-
crete floor); Appeal of Kelly, 167 N.H. 489, 495, 114
A.3d 316 (2015) (‘‘[w]hen we reach consideration of the
idiopathic fall to the level floor, not from a height, not
[onto] or against an object, not caused or induced by
the nature of the work or any condition of the floor,
we are dealing with an injury [that] is in no real sense
caused by any condition, risk or hazard of the employ-
ment’’ (internal quotation marks omitted)); Dasaro v.
Ford Motor Co., 280 App. Div. 266, 268, 113 N.Y.S.2d
413 (‘‘[The injured employee] makes the point that the
floor of the employer’s premises is as useful and as
special in the employer’s enterprise as the radiator, the
chair, the laundry table or the wagon wheel. But the
ground below is a universal and normal boundary on
one side of life. In any epileptic [or grand mal seizure]
anywhere the ground or a floor would end the fall.’’),
appeal denied, 280 App. Div. 902, 115 N.Y.S.2d 309
(1952); Stanfield v. Industrial Commission, 146 Ohio
St. 583, 585–86, 67 N.E.2d 446 (1946) (‘‘[T]he floor was
in no sense an added risk or hazard incident to the
employment. The decedent’s head simply struck the
common surface [on] which he was walking—an experi-
ence that could have occurred to him in any building
or on the street irrespective of his employment. The
fall resulted from the seizure alone and not from any
circumstance of his employment.’’); In re Compensa-
tion of Hamilton, 256 Or. App. 256, 262, 302 P.3d 1184
(‘‘[The employee’s] work environment, which required
standing on a hard kitchen floor, is unlike situations
[in which] the employer has placed the worker in set-
tings that may greatly increase the danger of injury,
such as by requiring her to stand on a ladder or an
elevated platform or to stand next to a dangerous object
that would have caused severe injury had she fallen on
it. Instead, she fell on level ground onto the floor. There
was nothing special about the floor or the height from
which she fell that greatly increased the danger of
injury.’’), review denied sub nom. Hamilton v. SAIF
Corp., 354 Or. 148, 311 P.3d 525 (2013); Zuchowski v.
United States Rubber Co., 102 R.I. 165, 173–74, 229 A.2d
61 (1967) (‘‘The majority of cases deny compensation
for level floor, idiopathic falls. . . . The fact that the
floor [on which the] petitioner fell was cement does
not . . . supply the necessary element of special risk
[that] would make his injuries compensable. Floors of
all nature and kind are a normal and customary part
of one’s life be one at home or work. We do not believe
that the composition of the floor in and of itself should
be the determining factor as to whether there is a special
risk incident [to] one’s employment.’’ (Citation omitted;
footnote omitted.)); Bagwell v. Ernest Burwell, Inc.,
227 S.C. 444, 454, 88 S.E.2d 611 (1955) (‘‘To say that an
injury arises out of the employment in every case [in
which] an employee was required to be at the place
where the injury occurred would effectively eliminate
[the ‘arising out of’] requirement of the statute. We
are not prepared to accept the contention that, in the
absence of special condition or circumstances, a level
floor in a place of employment is a hazard. Cement
floors or other hard floors are as common outside indus-
try as within it. The floor in [this] case did not create
a hazard [that] would not be encountered on a sidewalk
or street or in a home where a hard surface of the
ground or a hard floor existed.’’).
    Thus, under the majority view, if an employee is
injured from a fall onto a level floor caused by a personal
medical infirmity unrelated to the employment, and the
conditions of that employment did not increase the risk
or severity of the injuries, so that the fall would have
occurred in the same manner and with a similar result
if it had occurred outside of the employment, the causal
relationship between the employment and the injury is
insufficient to support a finding that the latter arose out
of the former. In other words, in such circumstances,
although the floor is a but for cause of the employee’s
injuries, it is not a proximate cause of those injuries.
   A few courts, however, have held that an idiopathic
fall to a level floor is compensable. In one such case,
Employers Mutual Liability Ins. Co. of Wisconsin v.
Industrial Accident Commission, 41 Cal. 2d 676, 263
P.2d 4 (1953), the California Supreme Court explained
its reasoning as follows: ‘‘[I]t is not a ground for
annulling the award of compensation that the employee
might have had a fall (resulting in bodily injury) caused
by an idiopathic condition but occurring at home, on
the street or elsewhere when he was tending to his
private affairs. The fact remains that he injured himself
at work, on his employer’s premises, the injury being
the striking of his head against the [concrete] floor, a
condition incident to the employment. His condition
may have been a contributory cause, but it was not the
sole cause of his injury. It would not be doubted that
if an employee fell to the ground or floor in the course
of his employment, and as a result was injured, the
injury would be compensable whether the cause of the
fall was a slippery or defective floor, or was due to
nothing more than his innate awkwardness or even
carelessness. Certainly, resolving all doubts in favor of
the [Industrial Accident] [C]ommission’s finding that
the injury arose out of the employment, compels an
affirmance of the award [of compensation].’’ Id., 680;
see also Dependents of Chapman v. Hanson Scale Co.,
495 So. 2d 1357, 1360 (Miss. 1986) (‘‘Without contradic-
tion [the employee’s] death was caused when his head
struck the concrete floor of his employer’s premises
[as a result of an idiopathic fall]. We regard the floor
as an appurtenance of the employer’s premises the same
as any other piece of equipment or fixture. We see
no appreciable difference between a worker’s collision
with another piece of equipment, a table or a trash can,
which would be compensable . . . on the one hand,
and a collision with a concrete floor, on the other. Both
are collisions by the worker with an appurtenance of
the employment, both are encounters by the worker
with an employment risk, both contribute to injury or
death and, as a matter of law, both arise out of and in
the course of employment.’’ (Citation omitted.)); George
v. Great Eastern Food Products, Inc., 44 N.J. 44, 47,
207 A.2d 161 (1965) (‘‘If the employee is caused to
fall idiopathically and is located in the course of his
employment at even a slight height at the fall’s inception
or is standing at floor level and on the way down falls
into a pit or strikes a table, chair, desk, stove, machinery
or some other object situate on the employment prem-
ises, the resulting injury is compensable. . . . Seem-
ingly also, he would be compensated if, through sheer
awkwardness, he tripped over his own feet and fell to
the floor or, by reason of a congenitally weak back, fell
on his head when leaning over to pick up a pencil. But
not so [the defendant employer claims] . . . if he suf-
fered a spontaneous attack of vertigo and struck noth-
ing but the floor during his descent from a standing
posture. The distinctions are neither consistent nor
meaningful. Either no consequence of an idiopathic fall
should bring compensability, or the nature of the result
alone should be looked to as the determinant. We think
the latter principle ought to govern . . . .’’ (Citations
omitted.)).
   This court employed an analysis similar to this minor-
ity view in Savage v. St. Aeden’s Church, supra, 122
Conn. 343, in upholding an award of compensation for
injuries resulting in the death of the employee in that
case. Id., 346–50. We therefore must decide whether to
adhere to that reasoning for purposes of the present
case. As we explain hereinafter, although we remain
confident that we reached the right result in Savage,
we now conclude that we did so on the basis of reason-
ing that was not necessary to the proper outcome of the
case. Moreover, the rationale underlying our decision
in Savage, which was predicated on a misapplication
of our prior precedent, is out of step with modern day
workers’ compensation jurisprudence relating to injur-
ies stemming from idiopathic causes. In fact, until the
Appellate Court was called on to apply Savage in the
present case, to our knowledge, it had never been cited
by any other court of this state for the proposition that
injuries sustained as a result of an idiopathic fall are
compensable, even if a condition of the employment
did not increase the risk of injury from the fall. Insofar
as there remains a question as to Savage’s continued
vitality, our decision today should serve to dispel it.
   The facts of Savage, as recounted in the opinion, are
as follows: ‘‘Joseph Savage was in the employ of the
defendant St. Aeden’s Church, and on the morning of
October 21, 1935, entered the rectory of the church
shortly after 8 [a.m.]. He was not seen alive again. About
[4:30 p.m.] . . . his body was found on the floor of
the recreation room which was in the basement of the
rectory. He was lying flat on his back, his overalls partly
on, a painter’s cap by his head, and on the [pool table
nearby] his bag with the paint brushes he expected to
use in his work at the rectory. He had apparently fallen
backward on the concrete floor and fractured his skull.
[The plaintiff, his widow, brought a workers’ compensa-
tion claim on his behalf.] The commissioner found that
the proximate cause of his death was the fracture of
his skull [on] the concrete floor, and that the cause of
his fall was unknown, though he also found that [in]
. . . 1934, [Savage] was suffering from a cystolic
murmer at the apex of his heart. He further found that
the fatal injury arose out of and in the course of the
employment [and, accordingly, awarded compensation
under the act. The Superior Court upheld the commis-
sioner’s award.]’’ Id., 344–45.
   On appeal from the judgment of the Superior Court,
the defendant ‘‘[sought] a correction of the finding that
the cause of [Savage’s] fall was unknown, to the effect
that it was due to a fainting spell or a heart attack’’
because, ‘‘if the fall was due to causes outside of the
employment [that is, the heart attack], the resulting
[head] injury was not due to a hazard of the employ-
ment, and there [could] be no recovery.’’ Id., 346. In
her brief to this court, the plaintiff argued that the
commissioner reasonably could have concluded that
Savage ‘‘lost his balance putting on overalls’’ for no
discernible reason and, therefore, that the presumption
of compensability recognized in Saunders v. New
England Collapsible Tube Co., supra, 95 Conn. 40,
should apply. Savage v. St. Aeden’s Church, Conn.
Supreme Court Records & Briefs, December Term,
1936, Pt. 2, Plaintiff’s Brief p. 179 (‘‘[i]t is submitted
that a presumption arose in favor of the claimant after
the presentation of her case, which became conclusive
when [the defendant] rested without offering evidence
[to rebut it]’’). She further argued, however, in the alter-
native, that, under Gonier v. Chase Cos., supra, 97 Conn.
46, ‘‘[w]hether the fall was caused by [a] progressive
heart ailment, as claimed by the [defendant], or by [Sav-
age’s] losing his balance in putting on his overalls, is
not material’’ because the commissioner found ‘‘that
[Savage’s] fatal injury [arose out of] a condition of [his]
employment, viz., the hard concrete floor. The record
in its entirety amply supports this finding. In short, the
[present] case is the Gonier case, with the concrete
floor factor displacing the scaffold’’ in Gonier. (Internal
quotation marks omitted.) Savage v. St. Aeden’s
Church, Conn. Supreme Court Records & Briefs, supra,
p. 178.
   This court agreed with the plaintiff’s alternative con-
tention that she was entitled to prevail under Gonier
but not for the reason the plaintiff had advanced, that
is, because the church’s concrete floor increased the
risk of injury from a fall just as the scaffolding had
increased that risk in Gonier. Rather, our conclusion
in Savage upholding the commissioner’s decision was
predicated on our characterization of Gonier as ‘‘hold-
ing that an injury received in the course of the employ-
ment does not cease to be one arising out of the employ-
ment merely because some infirmity due to disease has
originally set in action the final and proximate cause
of the injury. The employer of labor takes his [employee]
as he finds him and compensation does not depend
[on] his freedom from liability to injury through a consti-
tutional weakness or latent tendency. ‘Whatever predis-
posing physical condition may exist, if the employment
is the immediate occasion of the injury, it arises out of
the employment because it develops within it.’ Hartz
v. Hartford Faience Co., 90 Conn. 539, 543, 97 [A.] 1020
[1916]; [see also] Richardson v. New Haven, [supra,
114 Conn. 392].’’ Savage v. St. Aeden’s Church, supra,
122 Conn. 346–47. We then proceeded to explain: ‘‘[In
this case], as in the Gonier case, the fall was the immedi-
ate cause of the injury; and the constitutional weakness
of the employee, which was claimed by the [defendant]
to be the cause of the fall, is not an element to be
considered in determining whether the injury arose out
of the employment.’’ Id., 347. ‘‘It is not necessary that
the place where the employee is working be in itself a
dangerous one. It is enough if it turns out that there
was a hazard from the fact that the accident happened.
The height from which the employee fell would not
change the liability, though it might aggravate the extent
of the injury. [Thus] [c]ompensation was awarded in
the Gonier case, not because [Gonier’s] employment
brought him [on] a scaffold, a fall from which would
expose him to serious injury, but because the possibility
of a fall while engaged in his work was one of the
hazards of his employment. The decision would have
been the same had the fall been, as in the present case,
simply to the floor [on] which the employee was stand-
ing.’’12 Id., 349–50.
   In Gonier, however, as we have explained, we con-
cluded that Gonier’s injuries were compensable
because his employment required him to work on scaf-
folding eleven feet off the ground such that, if he were
to fall for any reason at all, including an idiopathic one,
he faced a significantly increased risk of injury. See
Gonier v. Chase Cos., supra, 97 Conn. 52–55. Indeed,
we emphasized this very point in Gonier, quoting as
follows from a factually similar case: ‘‘How does it come
about in the present case that the accident arose out
of the employment? Because by the conditions of his
employment the [employee] was bound to stand on the
edge of . . . a precipice, and if in that position he
was seized with a fit he would almost necessarily fall
over. If that is so, the accident was caused by his
necessary proximity to the precipice, for the fall was
brought about by the necessity for his standing in that
position. Upon the authorities . . . the case is clear:
an accident does not cease to be such because its
remote cause was the idiopathic condition of the injured
[employee]; we must dissociate that idiopathic condi-
tion from the other facts and remember that he was
obliged to run the risk by the very nature of his employ-
ment, and that the dangerous fall was brought about by
the conditions of that employment.’’ (Emphasis added;
internal quotation marks omitted.) Id., 52–53. In other
words, we determined that a condition of Gonier’s
employment—namely, that he was required to stand
on scaffolding eleven feet off the ground in order to
accomplish the painting task assigned to him—
increased the risk that he would be injured, and, for
purposes of the act, that increased risk became the
operative cause of his death, effectively superseding
the idiopathic cause that originally had set in motion
the chain of events culminating in his death and thereby
rendering the fall compensable.13 See id., 54–55.
   In Savage, however, the commissioner rejected the
employer’s contention that Savage’s fall was caused by
an idiopathic condition, finding instead that the cause
was unknown and, therefore, that the injuries were
compensable because the employer had not rebutted
the presumption, established by this court in Saunders
v. New England Collapsible Tube Co., supra, 95 Conn.
40, that Savage’s injuries arose out of his employment.
See Savage v. St. Aeden’s Church, supra, 122 Conn. 345.
So long as the record fairly supported the commission-
er’s finding, which it clearly did, that finding was unas-
sailable on appeal. See, e.g., Sapko v. State, supra, 305
Conn. 373 (‘‘The question of [whether the employment
proximately caused the injury] . . . belongs to the trier
of fact because causation is essentially a factual issue.
. . . It becomes a conclusion of law only when the
mind of a fair and reasonable [person] could reach
only one conclusion; if there is room for a reasonable
disagreement the question is one to be determined by
the trier as a matter of fact.’’ (Internal quotation marks
omitted.)); Fair v. People’s Savings Bank, supra, 207
Conn. 539–40 (‘‘If supported by evidence and not incon-
sistent with the law, the . . . [c]ommissioner’s infer-
ence that an injury did or did not arise out of and in
the course of employment is conclusive. No reviewing
court can then set aside that inference because the
opposite one is thought to be more reasonable; nor
can the opposite inference be substituted by the court
because of a belief that the one chosen by the . . .
[c]ommissioner is factually questionable.’’ (Internal
quotation marks omitted.)). Rather than uphold the
decision of the commissioner on that basis, however,
this court, relying on certain language from our earlier
decision in Hartz v. Hartford Faience Co., supra, 90
Conn. 539, reasoned that it was immaterial whether the
cause of Savage’s fall was unknown—which, as the
commissioner properly found, made his injuries com-
pensable under Saunders—or the result of a heart
attack, which, we concluded, also gave rise to a com-
pensable injury. Savage v. St. Aeden’s Church, supra,
122 Conn. 346–47. As we explain hereinafter, we misap-
plied Hartz in Savage because, as we underscored in
Hartz, injuries from whatever derivation do not arise
out of the employment merely because they occur in
the course of it; they arise out of the employment,
rather, only if the circumstances or requirements atten-
dant to the employment, acting on the condition of the
employee, proximately cause the injuries. See Hartz v.
Hartford Faience Co., supra, 543.
   In Hartz, the injured employee, Hartz,14 a shipping
clerk, attempted to lift a heavy barrel during the course
of his employment and, while doing so, aggravated a
preexisting hernial condition that resulted in his death.
Id., 540; see id., 542–43. His widow sought compensation
under the act, and, by way of defense to the claim,
his employer argued that, because it was unaware that
Hartz had a hernial condition when it hired him, ‘‘he
was not, as [a] matter of law, entitled to compensation
as a result of a strain from lifting, which aggravated his
condition and led to his death.’’ Id., 542. In rejecting the
employer’s contention, this court invoked the principle
that an employer takes an employee as he finds him,
stating in relevant part: ‘‘By the terms of [the] . . .
[a]ct, compensation is not made to depend [on] the
condition of health of the employee, or [on] his freedom
from liability to injury through a constitutional weak-
ness or latent tendency. It is awarded for a personal
injury arising out of and in the course of his employ-
ment, and for an injury [that] is a hazard of that employ-
ment. As Chief Justice [Arthur Prentice] Rugg point[ed]
out in [In re Madden], 222 Mass. 487, [494] 111 N.E.
[379] [1916], [i]t is the hazard of the employment acting
[on] the particular employee in his condition of health
and not what that hazard would be if acting [on] a
healthy employee or [on] the average employee. What-
ever predisposing physical condition may exist, if the
employment is the immediate occasion of the injury,
it arises out of the employment because it develops
within it.’’ (Emphasis added; internal quotation marks
omitted.) Hartz v. Hartford Faience Co., supra, 90
Conn. 543. It was this last sentence from Hartz that we
quoted in Savage as support for the proposition that
an injury resulting from an idiopathic fall is compensa-
ble, so long as the employment is the ‘‘immediate occa-
sion of the injury . . . .’’ (Internal quotation marks
omitted.) Savage v. St. Aeden’s Church, supra, 122
Conn. 347. In Savage, however, the court omitted the
next several sentences from this court’s decision in
Hartz, in which we made clear that the term ‘‘occasion
of the injury’’ means the cause of the injury, not merely
the time or place of the injury. See Hartz v. Hartford
Faience Co., supra, 347. Specifically, we explained as
follows in Hartz: ‘‘When the exertion of the employment
acts [on] the weakened condition of the body of the
employee, or [on] an employee predisposed to suffer
injury, in such way that a personal injury results, the
injury must be said to arise out of the employment. An
employee may be suffering from heart disease, aneu-
rism, hernia, as was . . . Hartz, or other ailment, and
the exertion of the employment may develop his condi-
tion in such a manner that it becomes a personal
injury. The employee is then entitled to recover for all
consequences attributable to the injury.’’15 (Emphasis
added.) Id., 543–44.
   This court subsequently has had occasion to apply
this principle with specific reference to our opinion in
Hartz. For example, in Triano v. United States Rubber
Co., 144 Conn. 393, 132 A.2d 570 (1957), the record
revealed that the plaintiff, Louis Triano, sustained a
work related back injury in 1943 from which he never
fully recovered. Id., 395. Although he suffered back pain
from time to time during the next ten years as a result
of that injury, he never sought compensation on the
basis of those episodes. Id. On June 10, 1953, however,
while at work, Triano developed more severe back and
leg pain, and, by the next day, his discomfort was so
great that he was unable to work. Id. Approximately
one week later, Triano had surgery for a herniated disc;
id., 395–96; and he subsequently sought compensation
under the act, claiming, in reliance on his surgeon’s
opinion concerning the cause of the herniation, that,
while working on June 10, 1953, Triano ‘‘was cutting
[certain] material [that] required squeezing down hard
on a knife’’ and that ‘‘the pressure so exerted probably
caused the disc to herniate, thereby producing the
injury’’ that required surgery. Id., 396. The commis-
sioner, however, was not persuaded by the surgeon’s
testimony regarding the cause of the injury, apparently
because the surgeon had conceded that the herniation
could have been brought about by a sneeze, cough or
some other movement not itself caused by the employ-
ment. Id., 398–99. After the commissioner denied the
employee’s claim for compensation, the trial court ren-
dered judgment affirming the commissioner’s decision;
see id., 399; and we affirmed the trial court’s judgment.
See id.
   In doing so, we explained, first, that Triano ‘‘correctly
claim[ed] that an injury may arise out of an employment
although the risk of injury from that employment is no
different in degree or kind [from that] to which [the
employee] may be exposed outside of his employment.’’
(Internal quotation marks omitted.) Id., 397. Thus, we
agreed with Triano that he was entitled to compensation
if he could establish that he had herniated his disc while
cutting material at work, even if he would have suffered
the same injury while engaged in the same or similar
activity outside of work. See id. We then stated that
Triano was ‘‘also correct in claiming that the antecedent
physical condition of an employee is immaterial in that
there is no norm or minimum standard of physical stam-
ina or freedom from disease [that] he must meet.’’ Id.,
397–98. Citing Hartz v. Hartford Faience Co., supra, 90
Conn. 543, we also reiterated that a work related injury
is no less compensable merely because the employee’s
preexisting condition made him more susceptible to
such an injury or because the injury caused an aggrava-
tion of that condition. Triano v. United States Rubber
Co., supra, 144 Conn. 398. However, as we further
explained: ‘‘[Triano] gains nothing from this rule, since
it does not appear that the commissioner denied com-
pensation under any theory that if the employment
caused an aggravation or lighting up of an antecedent
back weakness there would be no compensable injury.
The commissioner merely failed to find that the employ-
ment had anything to do with the injury.’’ Id. In other
words—and contrary to our reasoning in Savage—an
otherwise compensable injury, that is, one that is caus-
ally related to the employment, is no less compensable
merely because the employee had a preexisting condi-
tion that increased the risk or likelihood of injury or
made him more susceptible to serious injury. Clearly,
the foregoing discussion in Triano represents a proper
explication of our statement in Hartz that an injury
arises out of the employment if that employment is
the ‘‘immediate occasion’’ of the injury, whereas our
reference to Hartz in Savage reflects an incorrect appli-
cation of that principle. Fortunately, we have never
repeated the analytical error we made in Savage.16
   In that regard, we cannot agree with the statement
of the Appellate Court in the present case that we ‘‘reaf-
firmed [our] reasoning in Savage in the case of Blakeslee
v. Platt Bros. & Co., [supra, 279 Conn. 239].’’ Clements
v. Aramark Corp., supra, 182 Conn. App. 235. It is true
that we quoted from Savage in Blakeslee, but we did
not utilize the same flawed reasoning as in Savage. In
Blakeslee, the plaintiff, Michael G. Blakeslee, Jr., suf-
fered a grand mal seizure at work and fell to the ground,
unconscious, near a large steel scale. Blakeslee v. Platt
Bros. & Co., supra, 240–41. The seizure itself did not give
rise to a compensable injury. Id., 240. As he regained
consciousness, however, ‘‘he began flailing around,
swinging his arms and kicking his legs,’’ prompting
three coworkers to come to his aid. Id., 241. ‘‘The three
men, in an attempt to prevent [Blakeslee] from injuring
himself, as well as others, restrained [Blakeslee]. They
held [Blakeslee’s] arms down to the floor while [he]
attempted to break free from the restraint. As a result,
[Blakeslee] suffered dislocations of both of his shoul-
ders. [He] initially sought treatment and ultimately sur-
gery from . . . an orthopedic surgeon. [The surgeon]
thereafter reported that he had concluded, on the basis
of a reasonable medical certainty, that [Blakeslee’s]
shoulder dislocations were a result of the restraint, not
the seizure.’’ Id. Blakeslee thereafter filed a claim for
compensation under the act. See id., 240.
  Notwithstanding the surgeon’s opinion concerning
the cause of Blakeslee’s injuries, the commissioner con-
cluded that those injuries did not arise out of his
employment because ‘‘[t]he chain of causation [that]
resulted in . . . [his] shoulder injuries was set in
motion by the . . . grand mal seizure,’’ which was
unrelated to Blakeslee’s employment. (Internal quota-
tion marks omitted.) Id., 241. The board upheld the
commissioner’s decision, concluding that, because
Blakeslee’s seizure was not compensable, ‘‘the resulting
injury from his coworkers’ application of first aid simi-
larly was not compensable.’’ Id., 242. We reversed the
decision of the board. Id., 252. In doing so, we observed
that, because the underlying facts were not in dispute;
see id., 242; the sole question presented was the propri-
ety of the ‘‘single proposition’’ that ‘‘the commissioner
and the board began with . . . [and] from which all
other conclusions inexorably followed, namely, that, if
[Blakeslee’s] seizure was a noncompensable injury, any
injuries causally connected thereto similarly must [have
been] noncompensable.’’ Id., 245.
   Before answering that question in Blakeslee, we set
forth a number of well established workers’ compensa-
tion principles, quoting Savage for the proposition that
an employer is not relieved of liability merely because
an employee’s preexisting condition had made his
injury, otherwise traceable to the employment, more
likely or more serious. See id., 245–46. We cited this
principle, however, not because it was dispositive of
Blakeslee’s claim but only to establish that compensa-
tion was not necessarily precluded merely because the
events culminating in Blakeslee’s injury were set in
motion by a personal infirmity. See id., 245–47. We
explained, rather, that, in determining whether an injury
arises out of the conditions of employment, ‘‘the normal
reactions of men to those conditions are to be consid-
ered. . . . [Thus] the right of an employee to recover
compensation is not nullified by the fact that his injury
is augmented by natural human reactions to the danger
or injury threatened or done. . . . In assessing such
natural human reactions, we have stated that, [w]hen-
ever an employer puts his employees at work with fel-
low servants, the conditions actually existing—apart
from the possibility of wilful assaults by a fellow servant
independent of the employment—[that] result in injury
to a fellow employee, are a basis for compensation
under the implied contract of th[e] [a]ct. . . .
   ‘‘It seriously cannot be questioned that a risk exists
in the workplace that an employee might fall stricken to
the ground, thereby prompting the natural, foreseeable
reaction of coworkers to render aid. With respect to
the employer’s liability for injuries arising from such
actions, in his treatise, Professor . . . Larson sets forth
the general proposition that . . . the scope of an
employee’s employment is impliedly extended in an
emergency to include the performance of any act
designed to save life or property in which the employer
has an interest. . . . The most common type of rescue
case is the rescue of coemployees, and compensation
is clearly payable for injuries so sustained, on the theory
that the employer has a duty to aid its own employees
in peril and that any employee is impliedly authorized
to discharge this duty in an emergency. . . . Courts
have recognized under similar statutory schemes that
. . . [a] reasonable rescue attempt . . . may be one of
the risks of employment, an incident of the service,
foreseeable, if not foreseen, and so covered by the stat-
ute. . . . O’Leary v. Brown-Pacific-Maxon, Inc., 340
U.S. 504, 507, 71 S. Ct. 470, 95 L. Ed. 483 (1951).’’ (Cita-
tions omitted; internal quotation marks omitted.)
Blakeslee v. Platt Bros. & Co., supra, 279 Conn. 246–48.
   Thus, we did not conclude that Blakeslee’s injuries
were compensable as a matter of law, as we had in
Savage. Had we done so in Blakeslee, there would have
been no reason for the extended discussion of the res-
cue doctrine; our initial reference to Savage would have
been the beginning and the end of our analysis. We
determined in Blakeslee, rather, that an injury sustained
in the course of the employment may be found to arise
out of the employment, even though the chain of events
culminating in the injury were set in motion by an idio-
pathic condition, if the employment, or a condition
incidental thereto—such as the efforts of Blakeslee’s
coworkers to assist him after he collapsed—was also
a proximate cause of the injury. See id., 245–47. In
other words, a ‘‘[p]reexisting disease or infirmity of the
employee does not disqualify a claim under the ‘arising
out of employment’ requirement if the employment
aggravated, accelerated, or combined with the [idio-
pathic] disease or infirmity to produce the death or
disability for which compensation is sought. This is
sometimes expressed by saying that the employer takes
the employee as it finds that employee.’’ (Footnotes
omitted.) 1 L. Larson & T. Robinson, supra, § 9.02 [1],
p. 9-16.17
   For all these reasons, we agree with the defendant
that the present case provides an appropriate occasion
for this court to disavow our reasoning in Savage. As
we have explained, that reasoning was based on a mis-
reading of this court’s prior precedent, it was not other-
wise persuasive, and it was unnecessary to the correct
outcome of the case. Moreover, we have never applied
that reasoning in any subsequent case, and it is contrary
to the substantial weight of authority. Although, as we
also have noted, a small handful of courts hold that
injuries resulting from an idiopathic fall to a level floor
are compensable, Professor Larson—who character-
izes those cases as representing the ‘‘significant minor-
ity’’ view—observes that ‘‘on close examination of the
facts and opinions in these cases, the number is not as
large as it has sometimes been thought to be.’’ Id., § 9.01
[4] [a], p. 9-8. In fact, Professor Larson identifies Savage
as one of those cases, explaining that Savage ‘‘is weak-
ened by the fact that the [level fall] holding was not
necessary to the decision’’ and, consequently, that
‘‘[m]ost of the [decision] partakes of the nature of dic-
tum, since the [commissioner’s] finding was that the
cause of [Savage’s] fall was unknown’’; id., § 9.01D [4]
[a], p. D9-27; a finding that itself would have resulted
in an award of compensation.
   We agree with Professor Larson’s comments about
Savage, and we also agree with his observation that,
when a fall is brought about by a personal medical
infirmity wholly unrelated to the employment, there is
‘‘ample reason to assign the resulting loss to the
employee personally. . . . To shift the loss in the [idio-
pathic fall] cases to the employment, then, it is reason-
able to require a showing of at least some substantial
employment contribution to the harm.’’ Id., § 9.01 [4]
[b], p. 9-8. Although workers’ compensation law does
not attempt to ascertain ‘‘the relative contributions of
employment and personal causes’’ to an injury, ‘‘the
employment factor . . . must be real, not fictitious.’’
Id., § 9.01 [4] [b], p. 9-9. In other words, ‘‘[c]ompensation
law attempts no . . . weighing of intangibles [with
respect to such causes]. But it does know the difference
between something and nothing, and it rightly requires
that the employment contribute something to the risk,
before pronouncing the injury one arising out of the
employment.’’ Id. As we have explained, it is for this
reason that, historically, compensation for idiopathic
falls to a level floor generally has been denied, and
virtually every court that has addressed the issue in the
last several decades has adopted that same position.
See, e.g., Askins v. Kroger Ltd. Partnership I, 535
S.W.3d 629, 631–33 (Ark. 2018) (employee who suffered
idiopathic fall was not entitled to compensation for
her resulting head injuries because no work related
condition increased dangerous effect of fall); Burdette
v. Perlman-Rocque Co., 954 N.E.2d 925, 930–32 (Ind.
App. 2011) (employee’s idiopathic fall to concrete was
not compensable because area where fall occurred did
not increase his risk of falling or dangerous effects of
fall); Dugan v. Sabre International, 39 P.3d 167, 169–70
(Okla. Civ. App. 2001) (injuries resulting from idiopathic
fall were not compensable because there was no evi-
dence establishing that hazard from falling was
increased by any condition of employment); In re Com-
pensation of Sheldon, 364 Or. 831, 835, 441 P.3d 210
(2019) (because risk of injury from idiopathic fall to
floor is personal to employee, employee cannot estab-
lish that injury resulting from such fall arose out of
employment).
  Under this prevailing view, courts have determined,
as a matter of law, that the hardness of the floor onto
which the employee fell does not alone render the
employee’s injuries compensable if the sole cause of
the fall was an idiopathic one. See, e.g., Gates Rubber
Co. v. Industrial Commission, 705 P.2d 6, 7 (Colo. App.
1985) (concrete floor); Evans v. Hara’s, Inc., supra,
123 Idaho 477, 480 (cement floor); Prince v. Industrial
Commission, supra, 15 Ill. 2d 611–12 (concrete floor);
Kovatch v. A.M. General, 679 N.E.2d 940, 943–44 and
n.6 (Ind. App.) (concrete floor), transfer denied sub
nom. Kovatch v. General Worker’s Comp., 690 N.E.2d
1184 (Ind. 1997); Ledbetter v. Michigan Carton Co., 74
Mich. App. 330, 336–37, 253 N.W.2d 753 (1977) (concrete
or cement floor); Luvaul v. A. Ray Barker Motor Co., 72
N.M. 447, 454–55, 384 P.2d 885 (1963) (concrete floor);
Harris v. Ohio Bureau of Workers’ Compensation, 117
Ohio App. 3d 103, 104–105, 690 N.E.2d 19 (1996) (con-
crete floor), appeal denied, 78 Ohio St. 3d 1467, 678
N.E.2d 223 (1997); In re Compensation of Hamilton,
supra, 256 Or. App. 261–62 (brick floor); Zuchowski v.
United States Rubber Co., supra, 102 R.I. 174 (cement
floor); Bagwell v. Ernest Burwell, Inc., supra, 227 S.C.
447, 454–55 (concrete floor); Kraynick v. Industrial
Commission, 34 Wis. 2d 107, 112–13, 148 N.W.2d 668
(1967) (hard tile floor).
   A recent decision of the Iowa Supreme Court intro-
duces the possibility that the question addressed in the
foregoing cases should be determined as a factual rather
than a legal matter. See Bluml v. Dee Jay’s, Inc., 920
N.W.2d 82, 92 (Iowa 2018). In Bluml, which involved
an idiopathic fall to a ceramic tile floor; id., 83; the
court concluded, under the increased risk test pre-
viously adopted in Iowa, that, whether the hardness of
the floor increased the risk of injury is a question of
fact to be decided by the commissioner on a case-by-
case basis. See id., 92 (‘‘[i]n sum, we conclude that
whether injuries suffered in an idiopathic fall directly
to the floor at a workplace [arise] out of . . . employ-
ment is a factual matter, not a legal one’’ (internal quota-
tion marks omitted)); see also id., 91 (‘‘[I]n [idiopathic
fall] cases . . . the [employee] should have both the
burden and the opportunity to meet the [increased risk]
test. . . . That is, there is no [hard and fast] rule in
Iowa that idiopathic falls onto level floors are never
compensable. Nor is there a legal principle that idio-
pathic falls to hard floors are always compensable.
Rather, the [employee] may recover if he or she proves
that a condition of his [or her] employment increased
the risk of injury.’’ (Citation omitted; internal quotation
marks omitted.)). Because the workers’ compensation
commissioner in Bluml had denied compensation on
the ground that it was precluded as a matter of law,
the court remanded the case for further fact finding.
Id., 92.
   For present purposes, we need not foreclose the pos-
sibility that an employee may be able to establish, in
any given case, that, as a factual matter, the hardness
of the floor increased the risk of harm from the fall so
as to render the resulting injuries compensable under
the increased risk rule. In the present case, however,
the commissioner made no finding in that regard, and
the plaintiff did not seek a correction or articulation
from the commissioner with respect to that issue.18 On
appeal to the board, the plaintiff claimed that the evi-
dence did not support the commissioner’s finding that
she suffered an idiopathic fall rather than an accidental
one but that, even if it did, ‘‘the cement floor where
she struck her head constituted a condition of her
employment’’ that increased the risk of injury from the
fall, such that the resulting injury was compensable. In
rejecting this claim, the board observed that ‘‘it may be
reasonably inferred [from the record] that the trier did
not consider the surface [on] which the [plaintiff] fell
to be a ‘dangerous condition’ of the employment, and
there is nothing in the evidentiary record to persuade
[the board] that the . . . commissioner should, or even
could, have found otherwise.’’ The plaintiff did not chal-
lenge this determination in the Appellate Court, stating
instead that the composition of the ground—concrete
or otherwise—made no difference with respect to the
merits of her argument on appeal. See Clements v. Ara-
mark Corp., supra, 182 Conn. App. 226 n.1; see also
footnote 5 of this opinion. Under the circumstances,
the plaintiff must be deemed to have abandoned any
claim that her injury was causally related to her employ-
ment—and therefore compensable—based on the the-
ory that the hardness of the ground on which she fell
increased the risk of injury from the fall.
   The plaintiff contends more broadly that it would
be anomalous to construe the act as covering injuries
‘‘caused by the inadequacy of personal judgment or
clumsiness’’—in other words, injuries resulting from
employee negligence, due to inadvertence, ineptitude
or otherwise—but not those precipitated by a fall
caused by personal illness or disease. To the contrary,
the purpose of the act was to create a no-fault system
to compensate employees for accidental injuries that
occur in the course of and in connection with the
employment. See, e.g., Powers v. Hotel Bond Co., 89
Conn. 143, 146, 93 A. 245 (1915) (‘‘by eliminating the
proof of negligence, by minimizing the delay in the
award and by making it reasonably certain, [the act]
seeks to avoid the great waste of the tort action and
to promote better feeling between [employee] and
employer, and accepts, as an inevitable condition of
industry, the happening of accident, and charges its cost
to the industry’’). As we have explained, and consistent
with this purpose, the act expressly limits coverage to
three categories of personal injury, namely, accidental
injury, which we have defined as injury caused by a
sudden and unforeseen mishap, repetitive trauma injury
causally connected with the employment, and occupa-
tional disease; see General Statutes § 31-275 (16) (A);
and it is axiomatic that ‘‘the act’s definition of three
categories of compensable personal injury is exclu-
sive.’’ Grady v. St. Mary’s Hospital, 179 Conn. 662, 668,
427 A.2d 842 (1980). ‘‘[A]n idiopathic injury,’’ however,
‘‘does not stem from an accident, but is brought on by
a condition particular to the employee that could have
manifested itself anywhere.’’ Barnes v. Charter 1 Realty,
supra, 411 S.C. 396.
  The plaintiff further maintains that the related princi-
ples of stare decisis19 and legislative acquiescence20
counsel against departing from the reasoning that we
employed in Savage. We disagree. With respect to the
former, we already have explained that our reasoning
therein was fundamentally flawed, we have not again
employed that reasoning in the eighty-four years since
we decided Savage, and it was unnecessary to our reso-
lution of that case. Though a most important principle,
stare decisis is neither ‘‘an inexorable command [nor]
an absolute impediment to change’’; (internal quotation
marks omitted) Mangiafico v. Farmington, 331 Conn.
404, 425 n.8, 204 A.3d 1138 (2019); and we are not
persuaded that it should be controlling here. For similar
reasons—in particular, because we reached the right
result in Savage and our reasoning was not outcome
determinative—we also are unpersuaded that the legis-
lature’s failure to take corrective action following Sav-
age fairly can be viewed as approval of our reasoning
and analysis in that case.
   We also note that, although ‘‘the act indisputably is
a remedial statute that should be construed generously
to accomplish its purpose’’; (internal quotation marks
omitted) Blakeslee v. Platt Bros. & Co., supra, 279 Conn.
245; it is equally well established that ‘‘the legislature
did not intend . . . to transform the [act] into a general
health and benefit insurance program . . . .’’ (Internal
quotation marks omitted.) Estate of Doe v. Dept. of
Correction, 268 Conn. 753, 767, 848 A.2d 378 (2004);
see also, e.g., Madore v. New Departure Mfg. Co., 104
Conn 709, 715, 134 A. 259 (1926) (explaining that test
requiring direct causal relationship between injury and
employment ensures that act will not be ‘‘convert[ed]
. . . into an [a]ct for health insurance, and [made] . . .
a substitute for disability or old age pensions’’); Mann
v. Glastonbury Knitting Co., 90 Conn. 116, 118, 96 A.
368 (1916) (‘‘the words ‘arising out of and in the course
of his employment’ do not make the employer an insurer
against all . . . risks . . . but include only those injur-
ies arising from the risks of the business which are
suffered while the employee is acting within the scope
of his employment’’). We agree with the defendant that,
were we to follow our reasoning in Savage and to con-
clude that injuries sustained as a result of an idiopathic
fall to a level floor are per se compensable if they occur
in the course of employment, we would virtually be
eliminating, for such cases, the arising out of prong of
the test. Thus, even though the Appellate Court properly
followed Savage in applying our reasoning therein to
the facts of the present case, we nevertheless must
reverse the judgment of the Appellate Court in light our
disavowal of that reasoning.
   In closing, we briefly address the question that we
originally certified; see footnote 8 of this opinion;
namely, whether an injury arises out of one’s employ-
ment, and is therefore compensable, only if the condi-
tion or hazard of the employment that caused the injury
is ‘‘peculiar’’ to that employment. As the Appellate Court
recognized in its opinion; see Clements v. Aramark
Corp., supra, 182 Conn. App. 236 n.6; this court, on
occasion, has indicated as much, most recently in Laba-
die v. Norwalk Rehabilitation Services, Inc., supra, 274
Conn. 238. See id. (‘‘conditions that arise out of employ-
ment are peculiar to [it], and not such exposures as
the ordinary person is subjected to’’ (internal quotation
marks omitted)); see also Larke v. Hancock Mutual
Life Ins. Co., 90 Conn. 303, 310, 97 A. 320 (1916) (same).
As the Appellate Court further observed, however; see
Clements v. Aramark Corp., supra, 236 n.6; this court
also has stated repeatedly that an injury is compensable
even though the condition to which the employee was
exposed in the workplace posed no greater risk than
that to which she might be exposed in the ordinary
course outside of her employment. See, e.g., Blakeslee
v. Platt Bros. & Co., supra, 279 Conn. 246 (injury suf-
fered by employee may be compensable even though
work related condition that resulted in injury presented
no greater risk of harm to employee than risk to which
employee was subjected when not at work); Triano v.
United States Rubber Co., supra, 144 Conn. 397 (same);
Puffin v. General Electric Co., supra, 132 Conn. 281
(same).
   It should be apparent from the reasoning employed
in the present case what we mean when we say that
the risk or condition must be ‘‘peculiar to the employ-
ment’’ for the injury to be compensable. Indeed, we
accurately explained the meaning of the term long ago:
‘‘The hazard is peculiar to the employment because it
is incidental to and grows out of the conditions of the
employment and not because it should [have been] fore-
seen or expected, or because it involves [a] danger
of serious bodily injury. We have never held that the
conditions of the employment must be such as to
expose the employee to extraordinary risks in order to
entitle him to compensation in case of injury. The risk
may be no different in degree or kind [from] those to
which he may be exposed outside of his employment.
The injury is compensable, not because of the extent
or particular character of the hazard, but because it
exists as one of the conditions of the employment.’’
(Emphasis added; internal quotation marks omitted.)
Puffin v. General Electric Co., supra, 132 Conn. 281–82.
The foregoing statement is a fair exposition of the law
as it generally has been characterized and applied in
this state for many decades; see, e.g., Blakeslee v. Platt
Bros. & Co., supra, 279 Conn. 251 (‘‘it is not a prerequi-
site to compensability that the risk of injury be greater
to the employee than to a member of the public’’);
Fiarenzo v. Richards & Co., 93 Conn. 581, 587, 107 A.
563 (1919) (‘‘[t]he employment may be considered as
causal in the sense that it is a necessary condition out
of which, necessarily or incidentally due to the employ-
ment, arise the facts creating liability, and that is the
extent to which the employment must be necessarily
connected in a causal sense with the injury’’); Fiarenzo
v. Richards & Co., supra, 585 (explaining that employee
would be entitled to compensation if he slipped and
fell while walking at work); and it is consistent with
the fact that the so-called ‘‘peculiar-risk test,’’ insofar
as that test requires ‘‘that the source of harm be in its
nature . . . peculiar to the occupation’’ in the sense of
being uncommon outside of the employment, is ‘‘now
largely obsolete.’’21 1 L. Larson & T. Robinson, supra,
c. 3, p. 3-1. It remains so today. Consequently, to the
extent that we previously have suggested that an injury
is not compensable under the act unless it was caused
by a hazard unique or distinctive to the employment,
we disavow any such suggestion.
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
render judgment affirming the decision of the Compen-
sation Review Board.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** June 24, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     In the present context, the term ‘‘idiopathic fall’’ refers to a fall that is
brought about by a purely personal medical condition, such as a seizure or
a heart attack, and not by any condition or risk of employment.
   2
     ‘‘Syncope’’ is defined as the ‘‘[l]oss of consciousness and postural tone
caused by diminished cerebral blood flow.’’ Stedman’s Medical Dictionary
(28th Ed. 2006) p. 1887.
   3
     In the interest of simplicity, we refer to Aramark Corporation as the
defendant.
   4
     See Clements v. Aramark Corp., 330 Conn. 904, 192 A.3d 425 (2018). As
we explain more fully hereinafter; see footnote 8 of this opinion; we must
revise the question as originally certified to more accurately reflect the issue
presented by this appeal.
   5
     ‘‘In its brief [in the Appellate Court], the defendant concede[d] that
‘[t]he facts as stated by the [plaintiff] are undisputed with the exception of
references made regarding the locus of the [plaintiff’s] fall giving rise to the
subject claim. The [plaintiff] has averred that her fall occurred on ‘concrete’
giving rise to the subject injury. No facts were found as to the actual nature
of the surface [on] which the [plaintiff] fell. As such, no finding of fact in
the record supports reference to the surface as concrete.’ ’’ Clements v.
Aramark Corp., supra, 182 Conn. App. 226 n.1. As we discuss in greater
detail subsequently in this opinion, although the decision of the board refers
to that surface as concrete, it was the plaintiff’s position in the Appellate
Court ‘‘that it did not make a difference to her claim whether the ground
was concrete or some other material.’’ Id. The plaintiff also makes no claim
that the nature of the surface on which she fell has any bearing on the
proper analysis and outcome of the present appeal.
   6
     ‘‘Ecchymosis’’ is defined as ‘‘[a] purplish patch caused by extravasation
of blood into the skin . . . .’’ Stedman’s Medical Dictionary (28th Ed. 2006)
p. 606.
   7
     ‘‘Asystole’’ is defined as the ‘‘[a]bsence of contractions of the heart.’’
Stedman’s Medical Dictionary (28th Ed. 2006) p. 172.
   8
     Our grant of certification was limited to the following issue: ‘‘Did the
Appellate Court properly determine that the condition causing the plaintiff’s
injury did not need to be peculiar to her employment; Labadie v. Norwalk
Rehabilitation Services, Inc., [supra, 274 Conn. 238], quoting Larke v. John
Hancock Mutual Life Ins. Co., 90 Conn. 303, 310, 97 A. 320 (1916); in order
for her injury to arise out of her employment for purposes of workers’
compensation benefits?’’ (Internal quotation marks omitted.) Clements v.
Aramark Corp., supra, 330 Conn. 904. As we explain more fully hereinafter,
it is apparent that, as the Appellate Court concluded, the plaintiff was not
required to establish that the condition of her employment that caused her
injury was different in kind or degree from that to which she otherwise
may have been exposed outside of her employment. Our determination in
that regard, however, does not resolve the more fundamental issue posed
by the present case, that is, whether, in light of the idiopathic nature of the
plaintiff’s fall, a causal relationship existed between her injury and her
employment sufficient to bring the plaintiff’s claim within the purview of
the act. Consequently, we must reformulate the certified question in this
manner to conform to the issue actually presented to and decided by the
Appellate Court. See, e.g., Rosado v. Bridgeport Roman Catholic Diocesan
Corp., 276 Conn. 168, 191, 884 A.2d 981 (2005) (this court may reframe
certified question to more accurately reflect issue presented).
   9
     We note, however, that the legislature has barred recovery under the
act by an employee whose injuries were caused by that employee’s own
intoxication or ‘‘wilful and serious misconduct . . . .’’ General Statutes § 31-
284 (a).
   10
      ‘‘A rebuttable presumption is equivalent to prima facie proof of a fact
and can be rebutted only by the opposing party’s production of sufficient
and persuasive contradictory evidence that disproves the fact that is the
subject of the presumption. . . . A presumption requires that a particular
fact be deemed true until such time as the proponent of the invalidity of
the fact has, by the particular quantum of proof required by the case, shown
by sufficient contradictory evidence, that the presumption has been rebut-
ted.’’ (Internal quotation marks omitted.) Fish v. Fish, 285 Conn. 24, 46 n.21,
939 A.2d 1040 (2008).
   11
      As we discuss in greater detail subsequently in this opinion, an idiopathic
fall like the fall at issue in Reeves is compensable if the conditions of
employment expose the employee to an increased danger from the fall.
Because Reeves involved a fall through an open, second floor doorway—a
circumstance that obviously increased the likelihood of serious injury—the
injuries resulting from that fall ordinarily would be compensable. See Reeves
v. John A. Dady Corp., supra, 95 Conn. 631. In that case, however, we
concluded that the employee’s widow was not entitled to compensation
because the evidence established that the employee had no legitimate work
related reason to be standing in the second floor doorway when he fainted
and fell. See id., 629, 632. For present purposes, we need not express a view
as to the merits of that determination; rather, we cite Reeves merely as an
example of the applicability of the rebuttable presumption that we recog-
nized in Saunders.
   12
      In support of our conclusion in Savage, we observed that, ‘‘[o]ur deci-
sions make it clear that we have adopted a broader conception of employ-
ment, and the nature of the risks arising out of it, than is the case in some
other jurisdictions, and an adherence to the spirit of those decisions requires
a conclusion that the commissioner did not err in holding that [Savage’s]
injuries arose out of and in the course of his employment.’’ Savage v. St.
Aeden’s Church, supra, 122 Conn. 350.
   13
      In his dissenting opinion in Savage—which was a three to two decision—
Justice Hinman, who was joined by Justice Brown, emphasized this very
point, explaining that, in Gonier, the risk of injury posed by Gonier’s employ-
ment was ‘‘the danger of falling from the scaffolding [on] which [his] employ-
ment brought him,’’ and, further, that ‘‘the decision [in Gonier] would [not]
have been the same had he been simply standing on the floor, as in [Savage].’’
Savage v. St. Aeden’s Church, supra, 122 Conn. 351 (Hinman, J., dissenting).
We think that Professor Larson’s observation concerning Justice Hinman’s
dissent bears mention: ‘‘The court [in Savage] divided three to two, with a
strong dissent expressing the view that such a doctrine destroys the [arising
out of] test in this area.’’ 1 L. Larson & T. Robinson, supra, § 9.01D [4] [a],
p. D9-27.
   14
      Our decision in Hartz identifies the injured employee by his last name
only.
   15
      We note that, in Savage, we also cited Richardson v. New Haven, supra,
114 Conn. 392, along with Hartz, to support our assertion that an injury
resulting from an idiopathic cause that occurs in the course of the employ-
ment is deemed to arise out of the employment, no less than an injury brought
about by any other cause, even though the conditions of the employment
did not increase the risk of injury. See Savage v. St. Aeden’s Church, supra,
122 Conn. 347. Richardson, however, stands for no such proposition. Rather,
like Hartz, Richardson merely holds that an employee with a preexisting
condition that makes him more prone to injury, or more susceptible to
serious injury, is no less entitled to compensation for an injury that occurred
in the course of the employment and arose out of it than is an employee
without such a preexisting condition. See Richardson v. New Haven,
supra, 391–92.
   16
      It also appears that the board itself has never followed the reasoning
that we employed in Savage, electing instead to attempt to distinguish Savage
on the law or the facts. See, e.g., Kielbowicz v. Tilcon Connecticut, Inc.,
No. 5855, CRB 6-13-6 (June 12, 2014) (distinguishing Savage on its facts and
rejecting employee’s contention under Savage ‘‘that basically any fall at a
Connecticut worksite [that] may be described as idiopathic [is] compensa-
ble’’).
   17
      Similarly, we did not employ Savage’s faulty reasoning in Stankewicz
v. Stanley Works, 139 Conn. 215, 92 A.2d 736 (1952), a case decided fifteen
years after Savage and involving nearly identical facts. In that case, Michael
Stankewicz was found dead in the turbine room of his employer’s plant,
where his primary responsibility was to monitor the boilers. Id., 215–16.
When his body was discovered, his left foot was resting on a step leading
into the room ‘‘and his right foot was turned under his left leg. There was
evidence of injury in the right temporal region of his head caused by striking
the concrete floor. The commissioner concluded that Stankewicz had slipped
[on] or stumbled over the step while entering the turbine room from the
[adjacent] locker room and had fallen, striking his head and sustaining
an injury [that] caused his death.’’ Id., 216. The commissioner therefore
determined that the plaintiff, Stankewicz’ widow, was entitled to compensa-
tion, and the trial court upheld the decision of the commissioner. Id., 215.
On appeal, the employer argued that the commissioner’s conclusion regard-
ing the manner of death was speculative, that there was evidence that
‘‘Stankewicz died of a heart attack, [which] . . . caused his fall and the
resulting evidence of head injury, and that his death [therefore] did not arise
out of his employment so as to be compensable under the act.’’ Id., 216.
We rejected this claim, not because it was immaterial whether Stankewicz’
fall and resultant injuries were accidental or the result of a heart attack—
as we had reasoned in Savage—but because ‘‘[t]he place where [Stankewicz]
was found, the position in which his body and limbs were lying, his custom
of going from the locker room to the turbine room after he had eaten his
lunch, and his duty of watching the pressure gauges on the boilers reasonably
support[ed] the inference, as a question of fact, that he slipped or stumbled
over the step and fell, striking his head and sustaining a head injury.’’ Id., 217.
   Our analysis in Stankewicz accords with our statement in Reeves that
‘‘[a]n injury [that] occurs in the course of the employment will ordinarily
arise out of the employment; but not necessarily so . . . .’’ (Emphasis
added; internal quotation marks omitted.) Reeves v. John A. Dady Corp.,
supra, 95 Conn. 632. An injury that occurs in the course of employment but
that is set in motion by a personal infirmity unrelated to the employment
does not arise out of the employment unless there is evidence that the
employment contributed to the injury in some meaningful way. In the
absence of such evidence, the injury occurs simultaneously with the employ-
ment but does not arise out of it. See, e.g., McDonough v. Connecticut
Bank & Trust Co., 204 Conn. 104, 117–18, 527 A.2d 664 (1987) (‘‘[T]here
[must be] a direct causal connection between the injury . . . and the
employment. The question [the trier of fact] must answer is, was the employ-
ment a proximate cause of the disablement, or was the injured condition
merely contemporaneous or coincident with the employment? If it was the
latter there can be no award made. . . . [Thus] [i]t is not sufficient that
the conditions of the employment contributed to some undefined degree to
bring on the disability from which the employee suffers. In the production
of results many circumstances often play a part of so minor a character
that the law cannot recognize them as causes.’’ (Citation omitted; internal
quotation marks omitted.)).
   18
      In fact, as the defendant points out, the decision of the commissioner
indicates only that, according to the plaintiff, she became dizzy, fainted and
fell to the ground. The plaintiff, however, had claimed that she had fallen
on ‘‘hard cement,’’ and, consistent with that contention, the decision of the
board states that the plaintiff ‘‘sustained her injury while walking on a
cement surface . . . .’’ We may assume, for purposes of this appeal, that
the ground on which the plaintiff fell was paved with cement.
   19
      ‘‘The doctrine of stare decisis counsels that a court should not overrule
its earlier decisions unless the most cogent reasons and inescapable logic
require it. . . . Stare decisis is justified because it allows for predictability
in the ordering of conduct, it promotes the necessary perception that the
law is relatively unchanging, it saves resources and it promotes judicial
efficiency. . . . It is the most important application of a theory of [decision-
making] consistency in our legal culture and . . . is an obvious manifesta-
tion of the notion that [decision-making] consistency itself has normative
value.’’ (Internal quotation marks omitted.) Spiotti v. Wolcott, 326 Conn.
190, 201, 163 A.3d 46 (2017).
   20
      Because the question presented requires us to construe the act, the
principle of legislative acquiescence is implicated. ‘‘[I]n evaluating the force
of stare decisis, our case law dictates that we should be especially wary of
overturning a decision that involves the construction of a statute. . . . When
we construe a statute, we act not as plenary lawgivers but as surrogates
for another policy maker, [that is] the legislature. In our role as surrogates,
our only responsibility is to determine what the legislature, within constitu-
tional limits, intended to do. Sometimes, when we have made such a determi-
nation, the legislature instructs us that we have misconstrued its intentions.
We are bound by the instructions so provided. . . . More often, however,
the legislature takes no further action to clarify its intentions. Time and
again, we have characterized the failure of the legislature to take corrective
action as manifesting the legislature’s acquiescence in our construction of
a statute. . . . Once an appropriate interval to permit legislative reconsider-
ation has passed without corrective legislative action, the inference of legisla-
tive acquiescence places a significant jurisprudential limitation on our own
authority to reconsider the merits of our earlier decision.’’ (Internal quotation
marks omitted.) Graham v. Commissioner of Transportation, 330 Conn.
400, 417–18, 195 A.3d 664 (2018).
   21
      We also agree with the following explication of the issue: ‘‘The right to
compensation benefits depends on one simple test: Was there a [work
connected] injury? Negligence, and, for the most part, fault, are not in issue
and cannot affect the result. Let the employer’s conduct be flawless in its
perfection, and let the employee’s [conduct] be abysmal in its clumsiness,
rashness and ineptitude; if the accident arises out of and in the course of
the employment, the employee receives an award. Reverse the positions,
with a careless and stupid employer and a wholly innocent employee and
the same award issues.
   ‘‘Thus, the test is not the relation of an individual’s personal quality (fault)
to an event, but the relationship of an event to an employment. The essence
of applying the test is not a matter of assessing blame, but of marking out
boundaries.’’ 1 L. Larson & T. Robinson, supra, § 1.03 [1], p. 1-5; see also,
e.g., Nicholson v. South Carolina Dept. of Social Services, 411 S.C. 381, 390,
769 S.E.2d 1 (2015) (‘‘Quite simply, [the employee] was at work on the way
to a meeting when she tripped and fell. The circumstances of her employment
required her to walk down the hallway to perform her responsibilities and
in the course of those duties she sustained an injury. . . . [T]hese [undis-
puted] facts establish a causal connection between her employment and
her injuries—the law requires nothing more. Because [the employee’s] fall
happened at work and was not caused by [an idiopathic] condition peculiar
to her, it was causally connected to her employment. Therefore, her injuries
arose out of her employment as a matter of law and she is entitled to
workers’ compensation.’’).